Case: 17-14458   Date Filed: 06/17/2020   Page: 1 of 8



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14458
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 5:15-cv-00041-MTT-CHW



TIMOTHY DENVER GUMM,

                                                                        Plaintiff,

WASEEM DAKER,

                                                      Interested Party-Appellant,

                                   versus

RICK JACOBS,
Field Operations Manager, GDCP,
WARDEN,
RODNEY MCCLOUD,
Superintendent, GDCP,
WILLIAM POWELL,
Deputy Warden of Security, GDCP,
JUNE BISHOP, et al.,

                                                          Defendants-Appellees.
                Case: 17-14458    Date Filed: 06/17/2020   Page: 2 of 8



                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                   (June 17, 2020)

Before WILSON, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:

      Waseem Daker, a Georgia prisoner proceeding pro se, appeals the district

court’s denial of his motion to intervene in a 42 U.S.C. § 1983 action filed by

Timothy Gumm. Daker argues that the district court erred in concluding that he

was not entitled to intervention as of right because he did not have a sufficient

interest in Gumm’s lawsuit and that the district court erred in concluding that he

was not entitled to intervene because the Prison Litigation Reform Act (“PLRA”)

barred him from doing so without paying a filing fee. After review, we affirm the

denial of the motion to intervene, and we therefore dismiss the appeal for lack of

jurisdiction.

                                   I.     Background

      Gumm, a prisoner at the Georgia Diagnostic & Classification Prison, filed a

§ 1983 civil rights complaint against several prison officials (collectively,

“GDCP”). Gumm subsequently filed a second amended complaint on behalf of

himself and a class of similarly situated persons, in which he alleged that by


                                           2
                 Case: 17-14458         Date Filed: 06/17/2020        Page: 3 of 8



placing him and other similarly situated prisoners in Special Management Unit

(“SMU”) Tier III confinement, the GDCP deprived them of procedural and

substantive due process, in violation of the Fourteenth Amendment, and subjected

them to cruel and unusual punishment, in violation of the Eighth Amendment.1

       Daker, a prisoner at the Georgia State Prison (“GSP”), filed a motion for

intervention as of right in the proceedings or, alternatively, for permissive

intervention. Daker stated as follows regarding the facts underlying his motion.

Daker was initially placed in the SMU Tier III segregation at the GDCP without

notice or a hearing after he was sentenced. As a result, Daker was unable to access

a law library or attend religious services, unlike other prisoners. Daker was then

placed in Tier II segregation, which involved substantially similar conditions and

procedures to Tier III, which designation he claimed was in retaliation for a lawsuit

he filed in 2012. Daker is eligible to be returned to Tier III status at any time, as he

was an offender of notoriety.

       In support of his motion to intervene as of right, Daker argued that he met

the criteria which entitled him to intervene.2 Relevant to this appeal, Daker argued


       1
         This amended complaint came after Gumm was appointed counsel from the Southern
Center for Human Rights.
       2
          The Federal Rules provide that a party has a right to intervene in a case where the party
“claims an interest relating to the property or transaction that is the subject of the action, and is
so situated that disposing of the action may as a practical matter impair or impede the movant's
ability to protect its interest, unless existing parties adequately represent that interest.”
Fed. R. Civ. P. 24.
                                                  3
                 Case: 17-14458       Date Filed: 06/17/2020        Page: 4 of 8



that he had a substantial and legally protectible interest in Gumm’s lawsuit because

he was previously on Tier III confinement, was currently on Tier II confinement,

albeit at a different prison, and was challenging the same policies that were at issue

in Gumm’s lawsuit. Daker also argued that Gumm did not adequately represent

his interests because Gumm had a different litigation strategy and was focused on

due process and Eighth Amendment claims, whereas Daker’s claims were rooted

in the First Amendment.

       GDCP opposed Daker’s motion to intervene. After Daker responded to

GDCP’s opposition, a magistrate judge issued a report and recommendation

(“R&R”) that recommended the denial of Daker’s motion to intervene because he

was not entitled to intervention as of right and permissive intervention was not

appropriate. 3

       Daker objected to the R&R, asserting that he was entitled to intervention as

of right because he was challenging the same Tier III conditions as Gumm, as well

as his nearly-identical Tier II conditions, and that upholding the conditions of Tier

III would likely also set a precedent for Tier II. Daker also contended that Gumm


       3
         The magistrate judge concluded, in part, that Daker did not satisfy Rule 24’s
requirements for intervention as of right because he did not have an interest in the outcome of
Gumm’s lawsuit. Specifically, the magistrate judge explained that Gumm and Daker presented
fundamentally different challenges because Gumm was challenging his Tier III confinement at
GDCP whereas Daker was challenging his Tier II confinement at GSP, a different prison. The
magistrate judge also explained that, to the extent that Daker challenged Tier III confinement
based on the possibility that he could be returned to such a confinement status in the future, he
did not have an interest in the subject matter of Gumm’s lawsuit.
                                                4
               Case: 17-14458         Date Filed: 06/17/2020   Page: 5 of 8



did not adequately represent his interest because he may have had a different

litigation strategy and the case was not yet a class action lawsuit. Over Daker’s

objections, the district court adopted the R&R and denied Daker’s motion to

intervene. Daker appealed.

                                II.      Standard of Review

      We have provisional jurisdiction under the “anomalous rule” to review an

order denying intervention. Fed. Sav. & Loan Ins. Corp. v. Falls Chase Special

Taxing Dist., 983 F.2d 211, 214 (11th Cir. 1993). If the district court’s decision

was correct, we must dismiss the appeal for lack of jurisdiction. See id. If the

district court erred in denying a motion to intervene, we retain jurisdiction and

must reverse. Id.

      We review a denial of a motion to intervene as of right de novo and

subsidiary findings of fact for clear error. Tech. Training Assocs., Inc. v.

Buccaneers Ltd. P’ship, 874 F.3d 692, 695 (11th Cir. 2017).

                                       III.   Discussion

      Daker argues that the district court erred in denying his motion to intervene

because (1) the PLRA does not prohibit a prisoner from intervening in another

prisoner’s lawsuits, and (2) he had a right to intervene. We decline to address the

first argument, as Daker has failed to meet the requirements under Rule 24 for

intervention in this case. See Aaron Private Clinic Mgmt. LLC v. Berry, 912 F.3d
5
                Case: 17-14458       Date Filed: 06/17/2020       Page: 6 of 8



1330, 1335 (11th Cir. 2019) (explaining that we may affirm on any ground

supported by the record).

       A party seeking to intervene as of right under Rule 24(a)(2) must show that:

(1) his application to intervene is timely; (2) he has an interest relating to the

property or transaction which is the subject of the action; (3) disposition of the

action may, as a practical matter, impair his ability to protect that interest; and

(4) his interest is represented inadequately by the existing parties to the litigation.

Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989). When a party fails to

establish one of the prerequisites for intervention as of right, it is unnecessary for

us to analyze any of the remaining prerequisites. Worlds v. Dep’t of Health &

Rehab. Servs., 929 F.2d 591, 595 (11th Cir. 1991) (declining to address the fourth

prerequisite because appellant had failed to make the required showing as to the

third prerequisite).

       Here, we find that the district court properly denied Daker’s motion to

intervene as of right because (1) Daker did not have an interest in the subject

matter of the underlying litigation, and (2) Daker failed to demonstrate that Gumm

would inadequately represent any interests Daker may develop in the future.4




       4
         Since Daker’s motion for permissive intervention was not briefed, we do not address it.
Issues not briefed on appeal by a pro se litigant are deemed abandoned. Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008).
                                               6
               Case: 17-14458     Date Filed: 06/17/2020    Page: 7 of 8



      In order to have a sufficient interest in an existing lawsuit, a would-be

intervenor must have a “direct, substantial, legally protectable interest” in the

lawsuit. Purcell v. BankAtlantic Fin. Corp., 85 F.3d 1508, 1512 (11th Cir. 1996).

A would-be intervenor satisfies this requirement when his interests are “practically

indistinguishable from those of the plaintiff[]” where the suit in question is not a

class action. Worlds, 929 F.2d at 594. “[A]n intervenor’s interest must be a

particularized interest rather than a general grievance.” Chiles v. Thornburgh, 865
F.2d 1197, 1212 (11th Cir. 1989); see also Fed. R. Civ. P. 24.

      Here, Daker does not have an interest in litigation about Tier III conditions

because he is not incarcerated in Tier III conditions. To the extent he claims that

the conditions are similar enough to Tier II conditions to give him an interest, he

has not identified a “particularized interest” but rather a “general grievance” about

prison policies not specific to the underlying litigation. Chiles, 865 F.2d at 1212;

see also Athens Lumber Co. v. Fed. Election Comm’n, 690 F.2d 1364, 1366 (11th

Cir. 1982) (holding that a business did not have a particularized interest in a fellow

business’ litigation with the FEC where the business’ “interest is shared with all

unions and all citizens concerned about the ramifications” of the lawsuit).

      Second, even if Daker did have an interest in the underlying lawsuit based

on his potential to be re-classified as Tier III, he has not demonstrated that Gumm

will not adequately represent his interest. When two parties are similarly situated


                                           7
                 Case: 17-14458        Date Filed: 06/17/2020        Page: 8 of 8



and have the same objective, the proposed intervenor’s right is adequately

represented. Athens Lumber Co., 690 F.2d at 1366. If Daker returns to Tier III, his

interest would be identical to that of Gumm, foreclosing the need to intervene.

Chiles, 865 F.2d at 1215 (finding that “[t]he duplicative nature of the claims and

interests” between proposed intervenors and plaintiffs “threatens to unduly delay

the adjudication of the rights of the parties in the lawsuit and makes it unlikely that

any new light will be shed on the issues to be adjudicated”). We also note that

Gumm’s case has been certified as a class action which class would encompass

Daker were he returned to Tier III confinement. 5 For these reasons, Daker’s

potential interests are adequately represented. 6

       DISMISSED.




       5
          Subsequent to Daker filing an appeal, Gumm and his class reached a settlement with the
GDCP, which the district court approved. In its order approving the settlement, the district court
defined Gumm’s class as “all persons who are or in the future will be assigned to the facility
currently known as the Special Management Unit at Georgia Diagnostic & Classification Prison,
or who are or in the future will be assigned to the Tier III Program.” The district court further
noted that the settlement was binding on the GDCP and its officers, agents, servants, and
employees, as well as any other persons affiliated with the GDCP who received actual notice of
the settlement. That Gumm’s case is now a class action only bolsters our conclusion that
intervention is inappropriate.
       6
          Daker argues on appeal that his litigation strategies would be different from Gumm’s
and that the substance of the claims are different. But Daker, who is proceeding pro se, has
failed to show any actual litigation strategies that he would employ that are insufficiently
represented by the attorneys from the Southern Center for Human Rights, an organization
familiar with this type of litigation. And if Daker’s claims are truly different in substance from
Gumm’s, then he does not have an interest in the underlying lawsuit—he cannot have it both
ways.
                                                 8